Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 16, 1979, which affirmed a determination of the State Division of Human Rights, dated July 20, 1978, which dismissed a sex discrimination complaint based on a finding of no probable cause. Order confirmed and proceeding dismissed, without costs or disbursements. The determination was supported by substantial evidence in the record. Titone, J. P., O’Connor, Gulotta and Margett, JJ., concur.